Exhibit 10.3

 

FORM OF NON-QUALIFIED STOCK OPTION NOTICE

 

[NAME]

[ADDRESS]

 

This Option Notice (the “Notice”) dated as of January 7, 2010 (the “Grant Date”)
is being sent to you by Virgin Media Inc. (including any successor company, the
“Company”).  As you are presently serving as an employee of Virgin Media Inc. or
one of its subsidiary corporations, in recognition of your services and pursuant
to the Virgin Media Inc. 2006 Stock Incentive Plan (the “Plan”), the Company has
granted you the Option provided for in this Notice (the “Option”). The Option is
subject to the terms and conditions set forth in the Plan, which is incorporated
herein by reference, and defined terms used but not defined in this Notice shall
have the meaning set forth in the Plan.

 

1.  Grant of Option.  The Company hereby irrevocably grants to you, as of the
Grant Date, an option to purchase up to [Number] shares of the Company’s Common
Stock at a price of $17.16 per share (the “Option”).  The Option is not intended
to qualify as an incentive stock option under US tax laws and is not intended to
qualify as an approved option under UK tax laws.

 

2.  Vesting.  The Option shall vest in accordance with the following table
provided that you are employed by the Company or one of its subsidiary
corporations on each such vesting date:

 

Vesting Date

 

Number of Options Vesting

January 1, 2011

 

[Number]

January 1, 2012

 

[Number]

January 1, 2013

 

[Number]

January 1, 2014

 

[Number]

January 1, 2015

 

[Number]

 

3.  Acceleration Event.  In the event you are subject to a termination of
employment by the Company without Cause or you terminate your employment for
Good Reason in either case within twelve (12) months following an Acceleration
Event, the Option shall vest and become exercisable as to all of the shares
subject to the Option.  For purposes of this paragraph 3, Good Reason shall mean
a termination of your employment by you following the occurrence of any of the
following events without your consent: (i) a material breach by the Company of
any of the covenants in the employment agreement between you and the Company or
any of its subsidiaries, as amended from time to time (the “Employment
Agreement”), (ii) any material reduction in your base salary as set forth in the
Employment Agreement, or (iii) any material and adverse change in your position,
title or status or any change in your job duties, authority or responsibilities
to those of lesser status.  You shall give the Company ten (10) days notice of
your intention to terminate your employment for Good Reason (as defined in
(i) through (iii) above) has occurred, and such notice shall describe the facts
and circumstances in support of such claim in reasonable detail.  The Company
shall have ten (10) days thereafter to cure such facts and circumstances if
possible.

 

4.  Exercise Period. Except as set forth in paragraph 3, the Option shall stop
vesting immediately upon the termination of your employment and any portion of
the Option that is not vested at the time of termination of your employment
shall immediately be forfeited and cancelled.  Your right to exercise that
portion of the Option that is vested at the time of your termination shall
terminate on the earlier of the following dates: (a) three months after the
termination of your employment other than for Cause; (b) one year after your
termination resulting from your retirement, disability or death; (c) the date on
which your employment is terminated for Cause; or (d) January 6, 2020.

 

5.  Manner of Exercise.  The Option may be exercised by delivery to the Company
of a written notice signed by the person entitled to exercise the Option,
specifying the number of shares which such person wishes to purchase, together
with a certified bank cheque or cash (or such other manner of payment as
permitted by the Plan) for the aggregate option price for that number of shares
and any required withholding (including a payment sufficient to indemnify the
Company or any subsidiary of the Company in full against any and all liability
to account for any tax, employee’s National Insurance contributions, or duty
payable and arising by reason of the exercise of the Option).

 

--------------------------------------------------------------------------------


 

6.  Transferability.  Neither the Option nor any interest in the Option may be
transferred other than by will or the laws of descent or distribution, and this
Option may be exercised during your lifetime only by you or your guardian or
legal representative.

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 